                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


DONNETTE MARIE HAZLETT,

       Plaintiff,
                                                              Case No. 19-1099-DDC
v.

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.

                                MEMORANDUM AND ORDER

       This case is before the court on the Motion to Withdraw and for Stay or Continuance

filed by plaintiff’s counsel. Doc. 9. Counsel asserts he must withdraw under Local Rule 83.5.5

and Kansas Supreme Court Rule 217 because he “has been suspended from the practice of law

by order of this court.” Doc. 9 at 1. Counsel asserts by affidavit that he has complied with the

requirements of Local Rule 83.5.5. Doc. 9 & Doc. 9-1.

       Counsel also requests the court grant plaintiff a stay or continuance of at least 30 days so

that she may find new counsel. He asserts, “No prejudice will accrue to the Defendant and no

impediment to the orderly administration of Justice will occur in the event of the requested Stay

and/or Continuance.” Doc. 9 at 3.

       The court finds that counsel meets the requirements of Local Rule 83.5.5 and that counsel

may withdraw.

       Consequently, plaintiff is left without representation before this court. The court thus

stays the case until September 27, 2019 to allow plaintiff time to find new counsel. The court

refers plaintiff to the “Self Represented Litigants” page on this court’s website, available at

http://ksd.uscourts.gov/index.php/self-represented-litigants/. On that page is a section entitled
“Find a Lawyer” which suggests ways to find a lawyer and provides contact information for

several organizations in Kansas, that may be able to help plaintiff find a lawyer. Plaintiff also

may access the page by going to the court’s website, http://ksd.uscourts.gov/, clicking the drop-

down menu titled “self REPRESENTATION” on the blue menu ribbon at the top of the page,

and selecting “Find a Lawyer” from the drop-down menu.

       Plaintiff, or her new counsel, must inform the court in writing no later than October 1,

2019, of the status of the case. If plaintiff has yet to find counsel, she may (1) provide the court

with contact information for no fewer than five attorneys whom she has contacted or (2) explain

why she has been unable to do so. The court may provide additional time for plaintiff to find

counsel, or it may order other appropriate action at that time. If plaintiff secures counsel,

counsel immediately must make an entry of appearance and file notice with the court within 15

days suggesting a new scheduling for this case considering Local Rule 83.7.1(d) and the case-

load of counsel.

       IT IS THEREFORE ORDRED BY THE COURT THAT plaintiff’s counsel’s Motion

to Withdraw (Doc. 9) is granted effective August 20, 2019.

       IT IS FURTHER ORDERED THAT plaintiff’s Motion to Stay (Doc. 9) is granted, and

the court stays the case through September 27, 2019 while plaintiff finds new counsel.

       IT IS FURTHER ORDERED THAT plaintiff, or her new counsel, will inform the

court by filing a status report no later than October 1, 2019.

       Copies of this order shall be provided to withdrawing counsel and counsel of record for

the Social Security Administration, and a copy shall be mailed to plaintiff at the address provided

in paragraph 3(c) of plaintiff’s Motion. Doc. 9 at 2.




                                                  2
IT IS SO ORDERED.

Dated this 20th day of August, 2019, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     3
